___________

                                   No. 95-3960
                                   ___________

United States of America,              *
                                       *
                       Appellee,       *
                                       *   Appeal from the United States
     v.                                *   District Court for the
                                       *   Western District of Missouri.
Jack Conrad Choate,                    *
                                       *
                        Appellant.     *

                                   ___________

                      Submitted:   September 12, 1996

                          Filed:   November 29, 1996
                                   ___________

Before LOKEN, HEANEY, and JOHN R. GIBSON, Circuit Judges.

                                   ___________


JOHN R. GIBSON, Circuit Judge.


     Jack Conrad Choate, having pleaded guilty to two counts of wire
fraud, 18 U.S.C. § 1343 (1994), appeals his sentence.         The indictment
charged Choate with eight counts of wire fraud for selling franchises by
misrepresenting what the buyers would receive for their money and by
exaggerating the amount of money the buyers would be able to make through
operating the franchises.     Choate pleaded guilty to only two counts, but
his offense level took into account the relevant conduct in the other
counts, as well as similar conduct Choate engaged in while out on bond.
Accordingly, the district court1 sentenced Choate to thirty-eight months
on each count, to be served consecutively; and three years supervised




     1
      The Honorable Elmo B. Hunter, Senior United States District
Judge for the Western District of Missouri.
release.   He was required to pay $26,360 in restitution.            Choate attacks
as clearly erroneous the district court's findings that Choate's business
dealings while out on bond were relevant conduct that should increase his
offense level.      He also contends that the district court erred in including
as a term of his supervised release that he should not be self-employed.
We affirm the sentence.


                                            I.


     Choate owned a business known as CMD, which sold "commercial loan
broker franchises" to would-be loan brokers.          CMD advertised in newspapers
around the country, listing a toll-free telephone number.              When someone
responded to the ad, Choate or another salesman would go to the person's
city and meet the prospect at a hotel.           Choate or the salesman offered the
prospect the chance to buy a franchise, which would enable the prospect to
arrange    loans,    using   a   computer    and    software   containing   lists    of
participating financial institutions, to be provided by CMD.           The prospects
were told that CMD would train them to become a loan broker at a three-day
seminar in Kansas City.      CMD promised the prospects that they would receive
support from CMD regarding equipment, supplies, and technical assistance.
The prospects were told that they would be the only CMD broker in an area,
and that if they could not obtain a loan, another Choate company would co-
broker the loan.     CMD gave the prospective buyers names of people who would
act as references.     Unbeknownst to the buyers, the references had been paid
to give positive reports on their experiences as CMD brokers.                       The
references inflated the amounts they were earning as CMD brokers and the
length of time they had been in the business.              The buyers paid between
$10,000 and $24,000 for their franchises.


     After franchise buyers wired CMD the franchise fee, they encountered
problems with the franchises.           The buyers found that the financial
institutions listed on the CMD software would not do




                                        -2-
business with them, were out of business, could not be located, or for some
other reason did not make any loans through the franchise owner.       Some
franchise owners would find that they were not the only CMD franchise owner
in their area. CMD did not help the franchise owners arrange the loans.
Many franchise owners who asked CMD for their money back never got a
refund.     The presentence investigation report listed a total of $792,826
that 48 investors lost by investing in CMD franchises during the dates
covered in the indictment.


     Starting in 1991, Choate began operating a business called Physi-
Care, through which he sold franchises for electronic billing services.
Physi-Care franchisees were supposed to be able to provide electronic
billing services for doctors and dentists for a fee.   The franchisee would
transmit insurance claims electronically to a clearing house.   This process
was supposed to result in quicker payment than conventional paper billing.
Physi-Care's franchise sales methods were similar to CMD's methods, using
newspaper ads, a toll-free telephone number, and sales meetings at local
hotels.      The franchise fee was $7,990, which entitled the buyer to
software, marketing tools, a video, stationery, medical language books, and
training.    Physi-Care told the franchisees that they would be provided ten
doctors to service and that they could charge $4 per claim filed and earn
$16,080 annually per doctor.       Again, Physi-Care gave the prospective
franchise purchasers lists of references, who actually had been paid to
give positive responses overestimating the amount of money a franchisee
could earn.


     After the franchise owners wired the franchise fee to Physi-Care,
they found they could not get the software to work, that Physi-Care did not
provide them doctors to work for, and that they would have to negotiate the
fee they would get for each claim.     The FBI investigation revealed that
none of the Physi-Care franchise owners interviewed were able to operate
the business as promised.




                                     -3-
Again, when they tried to get their money back from Choate, they were
unsuccessful.    The presentence investigation report listed $508,335 in
losses to Physi-Care customers.


     After Choate was indicted and while he was out on bond, the probation
officer learned that Choate had engaged in selling more electronic billing
franchises under a different company, named Medical Data Systems Express.
The probation officer amended the pre-sentence investigation report to
include the post-indictment business dealings as relevant conduct, thus
increasing Choate's offense level, taking away his downward adjustment for
acceptance of responsibility, and assessing more points for obstruction of
justice.


                                    II.


     Choate argues that the findings concerning relevant conduct, U.S.S.G.
§ 1B1.3, and his role in the offense, U.S.S.G. § 3B1.1, are erroneous.   At
the outset, we must address the standard of review, which Choate contends
is de novo.


     We review the district court's findings of fact only for clear error.
United States v. Hulshof, 23 F.3d 1470, 1472 (8th Cir. 1994).       We may
reverse findings of fact only if, after review of the entire record, we are
left with the definite and firm conviction that a mistake has been
committed.    United States v. Williams, 890 F.2d 102, 104 (8th Cir. 1989)
(per curiam).


     After the probation officer amended the presentence investigation
report to include Choate's post-indictment business dealings as relevant
conduct, Choate objected to the inclusion.      He contended that he had
operated Medical Data Systems Express lawfully and that the references were
no longer making any misrepresentations to potential clients.    The court
held a hearing on the issue and made the following findings:




                                    -4-
     (1) defendant Choate engaged in unlawful conduct by continuing
     to unlawfully sell medical billing center software through MDSE
     while upon bond; (2) defendant Choate was the leader of a
     criminal activity which included five or more participants; (3)
     defendant Choate obstructed justice by providing a material
     false statement to the Probation Officer which necessitated
     additional investigation, time, and expense; and (4) defendant
     Choate failed to accept responsibility for such crimes by such
     continued activity.


     Choate argues that these findings are not findings of fact, but
findings of law. However, he does not ask us to remand for better findings,
as we must do if the findings are inadequate to allow meaningful review,
see United States v. Fetlow, 21 F.3d 243, 248 (8th Cir.), cert. denied, 115
S. Ct. 456 (1994).      Instead, he "urges this court to deem the record
adequate for meaningful appellate review."   Choate does not ask us to send
the case back for the district court to make different findings of fact--
instead, he wants us to make different findings.      His argument is solely
directed to avoiding the clearly-erroneous standard of review and having
this court make its own assessment of the facts.     This, of course, we may
not do.    The district court's findings, though somewhat conclusory, are
clear enough in light of the issues that were presented to the court to
resolve.


     Choate also argues that the district court's findings were clearly
erroneous on the issue of whether Choate's business practices while out on
bond were fraudulent.   Choate argues that the government did not prove that
Medical Data Systems Express sold software that did not work.    The record
could have supported opposite conclusions on this issue.     The government
produced three witnesses: Mark Phillips, MDSE's computer programming and
training consultant, and two MDSE franchise customers, Carolyn Necessary
and Michelle Ballard Koelling.   Phillips testified that he could never get
the MDSE software to connect to the clearinghouse to transmit a claim, and
that he had told Choate the software did not work.   Necessary and Koelling
were computer novices, but had received




                                    -5-
their promised training from MDSE, which consisted of training by Mark
Phillips.      Neither was able to process a claim using MDSE's software.               On
the other hand, Choate introduced testimony of another MDSE computer
trainer, Brad Bowzer, who stated that the software was "rough," but that
he was able to use the software to transmit claims to the clearinghouse.
Choate      also   introduced     the   testimony     of   a   representative    of    the
clearinghouse, Christopher Heller, who said that the Physi-Care software,
which he believed was the same software MDSE used, did in fact transmit
claims to the clearinghouse when used in conjunction with software provided
by the clearinghouse.           The testimony is conflicting, but is adequate to
support the district court's conclusion that Choate was continuing his past
pattern of selling franchise packages that the franchisees were not able
to use as promised.         On this record, we cannot say that we are left with
a definite and firm conviction that the district court made a mistake.


      Choate also attacks the district court's factual conclusion that he
was   the    leader    of   a   criminal   activity    that    involved   five   or   more
participants.         Choate argues that there was no showing that the other
participants were criminally responsible, and therefore the requirements
of U.S.S.G. § 3B1.1(a) have not been met.           Choate has waived this argument
by his assertions in response to the presentence investigation.                         In
response to the proposed assessment of four points under section 3B1.1,
Choate contended that "the appropriate level increase should be 3 and not
4 in that CMD and [Physi-Care] were in reality communal operations with
which all participants were fully knowledgeable and responsible."                       He
argued that the other people were sufficiently involved in the enterprise
that he was not really their leader or organizer.               By asking for a three-
level increase rather than a four-level increase, Choate was arguing that
he should come within section 3B1.1(b), which assesses three points for
being a "manager or supervisor," rather than section 3B1.1(a), which
assesses four points for being an "organizer or leader."                  Both sections
require that the defendant




                                           -6-
oversaw an activity that involved "five or more participants or was
otherwise extensive"; therefore, by arguing that he came within section
3B1.1(b), Choate has conceded that there were "five or more participants."
This question was not disputed at sentencing, and the government did not,
therefore, introduce proof on this issue at the hearing.              Choate cannot
resurrect a factual issue on appeal that he conceded below.


     We conclude that the district court's findings of fact were not
clearly erroneous.


                                         III.


     Finally, Choate contends that the district court erred in adding as
a condition of Choate's supervised release that he cannot maintain self-
employment during his term of supervised release.               Choate contends the
restriction is overly broad.


     Under    U.S.S.G.   §   5F1.5   a   court   is   subject    to   the   following
limitations in imposing occupational restrictions:


     Occupational Restrictions

     (a)     The court may impose a condition of probation or
             supervised release prohibiting the defendant from
             engaging in a specified occupation, business, or
             profession, or limiting the terms on which the defendant
             may do so, only if it determines that:

             (1)   a reasonably direct relationship existed
                   between the defendant's occupation, business,
                   or profession and the conduct relevant to the
                   offense of conviction; and

             (2)   imposition of such a restriction is reasonably
                   necessary to protect the public because there
                   is reason to believe that, absent such
                   restriction, the defendant will continue to
                   engage in unlawful conduct similar to that for




                                         -7-
            which the defendant was convicted.

     (b)    If the court decides to impose a condition of probation
            or   supervised   release   restricting  a   defendant's
            engagement in a specified occupation, business, or
            profession, the court shall impose the condition for the
            minimum time and to the minimum extent necessary to
            protect the public.


     During the sentencing the district court explained its reason for
imposing the restriction on self-employment:      "We're trying to keep him
from getting into this same problem again and from taking advantage of any
member or members of the public."


      The Guidelines give the district court discretion in determining the
appropriate conditions on supervised release.    United States v. Mills, 959
F.2d 516, 519 (5th Cir. 1992).   Choate has demonstrated that he is given
to excesses of salesmanship that tend to creep up in business after
business.   The district court had before it evidence of three separate
businesses Choate operated that all ended up perpetuating the same cycle
of fraud. One of these businesses started up after Choate was indicted.
The district court is not required to pit its imagination against Choate's
to anticipate what sort of business he could put to fraudulent use.      He
needs an employment situation in which he is not left to his own devices.
The prohibition on self-employment seems a reasonable way to protect the
public from Choate's practices and to channel Choate's energies into a less
destructive path.    While the restriction was general in its terms, we
cannot say that upon the evidence in this record, the district court abused
its discretion in imposing it.   We see no abuse of discretion.


     We affirm the sentence imposed.




                                    -8-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -9-